Citation Nr: 1537991	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-08 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his prostate cancer is due to exposure to herbicides during active military service.  He contends that he was exposed to herbicides, particularly Agent Orange, while he was stationed at Fort Drum in October 1967.  The RO undertook the appropriate development to confirm whether the Veteran was exposed to herbicides outside of the Republic of Vietnam during service.  Thereafter, the Veteran alleged that he was exposed to Agent Orange while he was stationed at Fort Meade from June 1967 to November 1968.  The Veteran submitted evidence indicating that Agent Orange was tested at Fort Meade in 1964.  He asserts that although he was not there the year Agent Orange was tested, the chemicals remained in the soil and water and therefore, he was most likely exposed to these chemicals while stationed at Fort Drum and Fort Meade.  The RO did not develop the Veteran's claim of exposure to Agent Orange at Fort Meade.  In light of this, the RO/AMC should verify whether the Veteran was exposed to herbicides to include Agent Orange, while he was stationed at Fort Meade and Fort Drum, consistent with the Adjudication Procedures Manual, M21-1MR, for confirming alleged exposure to herbicides outside of the Republic of Vietnam.  Thereafter, the RO/AMC should seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to address the issue of whether the Veteran was exposed to Agent Orange or other herbicides during service at Fort Drum in October 1967 and at Fort Meade from June 1967 to November 1968. 

Regarding the Veteran's service connection claim for erectile dysfunction, the evidence of record shows that he has a current diagnosis of erectile dysfunction.  Furthermore, the Veteran is service-connected for lumbar spine degenerative joint disease.  Although the Veteran has not argued that his erectile dysfunction is secondary to his service-connected back disability, certain low back disabilities may cause erectile dysfunction.  Thus, the Veteran should be provided with a VA examination to determine if he has erectile dysfunction that is caused by or aggravated by a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate repository or agency to seek verification of the Veteran's alleged herbicide exposure at Fort Meade and Fort Drum, forwarding any detailed descriptions of his alleged exposure and the approximate dates of his presence there as determined through a review of his service personnel records.  The results of this development should be documented for the claims file.

2. Thereafter, the RO/AMC should seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to address the question of whether it is at least as likely as not (i.e., a 50 percent or more probability) that the Veteran was exposed to Agent Orange during service at Fort Drum in October 1967 and/or at Fort Meade from June 1967 to November 1968.  

3. Schedule the Veteran for a VA examination regarding his service connection claim for erectile dysfunction.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion on whether it is at least as likely as not (i.e., a fifty percent or greater probability) the Veteran's erectile dysfunction is caused by or aggravated (chronically worsened) by the Veteran's service-connected disabilities to include his service-connected lumbar spine degenerative joint disease. 

The examiner should provide an explanation for all conclusions reached.  

4. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




